Citation Nr: 9906921	
Decision Date: 03/15/99    Archive Date: 03/24/99

DOCKET NO.  95-28 570A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  The propriety of the initial evaluation assigned for the 
veteran's service-connected post-operative partial tear of 
the left anterior cruciate ligament with instability, 
currently evaluated as 10 percent disabling.

2.  The propriety of the initial evaluation assigned for the 
veteran's service-connected post-operative partial tear of 
the left anterior cruciate ligament with mild traumatic 
arthritis, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from September 1987 to June 
1995.  This appeal arises from a July 1995 rating decision of 
the Columbia, South Carolina, Regional Office (RO).  In this 
decision, the RO granted service connection for a left knee 
disability at a noncompensable rate.  It was also determined 
that the veteran's right knee disability had not been 
incurred in active service and had not been aggravated by 
said service.  The veteran appealed these determinations.  In 
a rating decision of July 1996, the RO granted an increased 
evaluation to 10 percent disabling for the veteran's service-
connected left knee disorder.  It was further determined that 
this was a full grant of the benefits sought on appeal.

The Board of Veterans' Appeals (Board) determined in February 
1998 that the veteran's claim for an increased evaluation for 
his left knee was still in appellate status.  The case was 
then referred to the RO for further development of the 
medical evidence.  By rating decision of June 1998, the RO 
granted service connection for the veteran's right knee 
disability.  It was also determined that the veteran was 
entitled to separate evaluations for his left knee 
instability and arthritis under the provisions of VAOPGCPREC 
23-97 (July 24, 1997).  Each left knee disorder was awarded a 
10 percent evaluation.  The veteran was notified of the 
decisions regarding his left knee in a supplemental statement 
of the case (SSOC) issued in June 1998.

It is determined by the undersigned that the June 1998 award 
of service connection for the veteran's right knee disability 
was a full grant of all benefits sought on appeal regarding 
this issue.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997).  Therefore, it was appropriate for the RO not to 
include this issue in the June 1998 SSOC.


REMAND

The U. S. Court of Appeals for Veterans Claims (formerly 
known as the U. S. Court of Veterans Appeals prior to March 
1, 1999) (hereafter referred to as the Court) held in Stegal 
v. West, 11 Vet. App. 268 (1998), that a remand by the Board 
conferred on the veteran, as a matter of law, the right to 
compliance with the remand's instructions.  In its remand of 
February 1998, the Board requested a VA orthopedic 
examination to evaluate the veteran's service-connected left 
knee disability.  The VA examiner was requested to provide 
answers to certain detailed questions regarding the veteran's 
left knee.  Specifically, the examiner was asked to opine to 
what extent the veteran's left knee range of motion was 
inhibited due to pain, instability, fatigability, or 
ankylosis.  The opinion is required by regulations found at 
38 C.F.R. §§ 4.40 and 4.45 (1998).  See DeLuca v. Brown, 8 
Vet. App. 202 (1994).  The examiner failed to answer these 
questions in the examination report of May 1998.  It is also 
noted that the RO failed to refer this examination report 
back to the examiner for such answers as required by the 
remand instructions.

The informal hearing presentation of the veteran's 
representative, dated in February 1999, disagrees with the 10 
percent evaluation assigned to the service-connected right 
knee disability.  The RO should issue a supplemental 
statement of the case on the issue of the propriety of the 
initial evaluation.  Prior thereto, the RO should consider 
whether further physical examination of the knee is necessary 
to comply with the decision of the Court in DeLuca v. Brown.  

The Court recently rendered a decision in Fenderson v. West, 
No. 96-947 (U.S. Vet. App. Jan. 20, 1999), distinguishing 
between a veteran's dissatisfaction with the initial rating 
assigned following the grant of service connection, and a 
claim for an increased rating for a service-connected 
condition.  The Court indicated that claimant 
will generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and such a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Court 
also made clear that its holding in Francisco v. Brown, 7 
Vet. App. 55, 58 (1994), (which indicates that when an 
increase in the disability rating is at issue, the present 
level of disability is of primary importance), is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  In the present case, the RO should 
consider staged ratings consistent with Fenderson v. West.  

Based on the above, the undersigned finds that further 
development of the medical evidence is required, and the case 
is REMANDED to the RO for the following action:

1.  The RO should appropriately contact 
the veteran and request him to provide 
the names and addresses of all health 
care providers who have treated his left 
knee disability from February 12, 1997, 
to the present time.  The veteran should 
be requested to sign and submit 
appropriate forms giving his consent for 
the release to the VA of any private 
medical records.  When the above 
requested information and consent forms 
are received, the RO should contact the 
named facilities and/or physicians and 
request them to furnish legible copies of 
all records of treatment.  Treatment 
records from any identified VA facility 
should also be obtained.  Once obtained, 
all records must be associated with the 
claims folder.

2.  Following completion of the above 
development, the veteran should be 
afforded a special VA orthopedic 
examination.  The purpose of this 
examination is to determine the severity 
of the veteran's service-connected left 
knee disability.  Such tests as the 
examining physician deems necessary 
should be performed.  The clinical 
findings and reasons upon which the 
opinions are based should be clearly set 
forth.  If the examiner is unable to form 
an opinion on any of the requested 
findings, he or she should note the 
reasons why such an opinion cannot be 
made.  The claims folder must be made 
available to the examining physician 
prior to the examination so that he or 
she may review pertinent aspects of the 
veteran's medical history.  The examiner 
must express opinions for the record on 
the following:

>What is the range of motion in the 
veteran's left knee?  

>Is there any instability or 
recurrent subluxation in the 
veteran's left knee?  If so, this 
should be characterized, in the 
examiner's best medical judgment, as 
slight, moderate, or severe.

>Is the left knee cartilage 
dislocated?  If so, does this result 
in frequent episodes of locking, 
pain, or effusion into the joint?

>Does the veteran's left knee 
exhibit weakened movement, excess 
fatigability, or incoordination?  If 
feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion 
loss or favorable or unfavorable 
ankylosis due to any weakened 
movement, excess fatigability, or 
incoordination.  

>Does pain on motion of the 
veteran's left knee limit functional 
ability during flare-ups or when 
this joint is used repeatedly over a 
period of time?  This determination 
should also, if feasible, be 
portrayed in terms of the degree of 
additional range of motion loss or 
favorable or unfavorable ankylosis 
due to pain on use or during flare-
ups.  

>To what degree does the veteran's 
left knee disability have an effect 
on the veteran's social and 
industrial capacity?  The degree of 
any social and industrial impairment 
should be specified.  

3.  Thereafter, the RO must review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all opinions requested, 
appropriate corrective action is to be 
implemented.

4.  Following completion of this action, 
the RO should review the evidence and 
determine whether the veteran's claim for 
increased evaluations for his left knee 
disabilities may now be granted.  
Consideration should be given to the 
decision of the Court in Fenderson v. 
West and whether staged ratings are 
warranted.  If the RO's decision on these 
issues remains adverse to the veteran, 
then a SSOC should be issued to the 
veteran and his representative.  The RO 
should also issue a SSOC on the issue of 
the propriety of the initial evaluation 
assigned for the veteran's right knee 
disability.  They should be given an 
appropriate time in which to respond.  
Thereafter, subject to current appellate 
procedures, the case should be returned 
to the Board for further appellate 
consideration, if appropriate, of all 
issues which are perfected on appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the RO's to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The veteran need take no further action until he is informed.  
The purpose of this REMAND is to obtain additional medical 
information.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

- 7 -


